  Case 6:19-cv-00003-RSB-CLR Document 22 Filed 08/27/20 Page 1 of 1



                     IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                             STATESBORO DIVISION


 PAMELA SWAIN,

               Plaintiff,                                CIVIL ACTION NO.: 619-cv-003

        v.

 HARVEY WEINSTEIN, et al.,

               Defendants.


                                          ORDER

       After a careful de novo review of the entire record, the Court concurs with the Magistrate

Judge's August 3, 2020, Report and Recommendation, (doc. 21), to which Plaintiff has not filed

objections. Accordingly, the Court ADOPTS the Report and Recommendation, (doc. 21), as the

opinion of the Court and DISMISSES Plaintiff’s Complaint WITHOUT PREJUDICE. The

Court DIRECTS the Clerk of Court to CLOSE this case.

       SO ORDERED, this 27th day of August, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
